Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vinik, J.), rendered August 22, 1984, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
*746Judgment affirmed.
Viewing the evidence in the light most favorable to the prosecution, as we must, we find that, based on the complainant’s ability to see the defendant during the robbery, the identification testimony is sufficient to support the verdict. A " 'rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt’ ” (People v Contes, 60 NY2d 620, 621, quoting from Jackson v Virginia, 443 US 307, 319; People v Herriot, 110 AD2d 851, 852; see also, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932). Thompson, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.